ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Gertner (US 20110092781), Millet (US 20050113709), Lazar et al. (US 20100286548), and Rittman (US 20070032835), fails to reasonably teach or suggest determining whether the patient is likely to response to the renal denervation treatment based at least in part on the measured pCO2 sensitivity of the patient and the evaluation as claimed when considered in combination with the additional claim elements. Gertner (see Gertner [0282]) and Rittman (see Rittman: Abstract) both teach applying simulation before and after therapy to determine whether the treatment is successful, however Gertner and Rittman, when considered alone or in any proper combination with the prior art of record, fail to teach making a determination on whether the patient is likely to respond to renal denervation treatment as claimed. See also applicant’s similar arguments directed to claim 15 on pgs. 13-14 of the remarks filed 03 December 2021. Additionally, applicant’s arguments directed to the combination of Gertner with Millet as set forth in the pgs. 10-11 of the Remarks filed 06 May 2022 are deemed persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794